t c memo united_states tax_court estate of anthony la sala deceased kenneth la sala executor petitioner v commissioner of internal revenue respondent docket no 20773-13l filed date richard joseph sapinski for petitioner robert w mopsick for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case we are asked to review pursuant to sec_6320 and sec_6330 the determination by the in- all statutory references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar ternal revenue service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing the lien relates to unpaid interest on a federal gift_tax liability for the taxable_year the estate of anthony la sala through executor ken- neth la sala agreed that it was liable for this gift_tax when it settled an earlier tax_court case estate of la sala v commissioner t c dkt no stipulated decision entered date the estate contends that under the terms of that settlement no interest was payable on the gift_tax liability we disagree and uphold respondent’s determination findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference in date anthony la sala anthony then age formed als fam- ily llc alsf in exchange for a ownership_interest anthony contribu- ted to alsf cash marketable_securities and fractional equity shares in two other companies a share in la sala holding co and a share in m h partners fractional equity shares on date anthony then age sold to his daughter and his two grandchildren in exchange for an annuity a interest in alsf anthony retained a interest in exchange for his interest anthony was to receive an annuity of dollar_figure per year to be paid for the rest of his life for purposes of effecting this transaction anthony valued the transferred interest at dollar_figure and his remaining interest at dollar_figure in determining these values he applied dis- counts of and respectively to the values of the fractional equity shares held by alsf anthony died on date having received one annuity_payment which was made by his daughter and his grandchildren with funds distributed to them by alsf kenneth la sala as executor of anthony’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return the form_706 reported anthony’ sec_1 interest in alsf as an asset of the estate with a value of dollar_figure the form_706 reported the sale of his interest on schedule i annuities the estate took the position that anthony’s life expectancy exceeded one year on date if that were so the private_annuity trans- action would be respected and the value of the interest in alsf would be excluded from the gross_estate see sec_1_7520-3 income_tax regs the irs selected the estate’s return for examination and determined a defi- ciency in federal estate_tax of dollar_figure the irs concluded that the estate had used excessive discounts in valuing the fractional equity shares held by alsf and that the date-of-death value of its assets was dollar_figure the irs further determined that under sec_2036 the full value of alsf’s assets was in- cludible in the gross_estate as opposed to the interest the estate had reported the estate timely petitioned this court for review of the estate_tax defici- ency estate of la sala v commissioner docket no and that case was calendared for trial in date robert j alter served as counsel to the estate and joseph boylan represented respondent before trial the parties reached a basis of settlement the irs conceded that anthony as of date was reasonably expected to survive for at least one year the estate conceded that the fair market values of the fractional equity shares held by alsf were understated by the claiming of excessive discounts and the parties agreed that to the extent the value of the transferred interest exceeded the consideration paid therefor-- ie the value of the annuity--the excess constituted under sec_2503 a taxable gift to anthony’s daughter and grandchildren for the taxable_year mr boylan attended the calendar call and lodged with the court a stipula- tion of settled issues although this stipulation recited that the parties had re- solved all issues in the case it did not state all terms of the settlement explicitly while reciting the parties’ agreement that the values of the fractional equity shares held by alsf were understated by claiming excessive discounts of and the stipulation did not specify what discounts were appropriate and while reciting the parties’ agreement that the amount by which the determined value of those two assets exceeds the consideration paid constitutes a taxable gift pursuant to sec_2503 the stipulation did not specify the amount of that taxable gift noting these omissions the court gave the parties days to file decision documents before entry of decision mr boylan left respondent’s employ robert mopsick replaced him as irs counsel in the case at docket no because the terms of the stipulation did not explicitly resolve all relevant issues mr mopsick initially questioned whether a settlement had actually been reached on date the estate filed a motion for entry of decision seeking to enforce the settlement representing that the parties had agreed to apply a discount in valuing the fractional equity shares held by alsf the estate urged the court to enter a decision that there is a deficiency in estate_tax due from the petitioner in the amount of dollar_figure and gift_tax in the amount of dollar_figure the proposed decision document stipulated that effective upon the entry of the decision by the court petitioner waives the restriction contained in sec_6213 prohibiting assessment and collection of the deficiency plus statutory interest on date mr mopsick notified mr alter of respondent’s conces- sion that a settlement had indeed been reached and the estate thereupon withdrew its motion for entry of decision the parties then began to exchange documents and calculations to compute the estate_tax deficiency and gift_tax liability to which the settlement gave rise employing a discount for valuing the fractional equity shares the parties calculated a gift_tax liability for taxable_year of dollar_figure although interest on that gift_tax liability would have been a deductible expense in computing the estate_tax neither the estate’s nor respondent’s calcula- tions took account of any interest on the gift_tax in date mr mopsick requested that the estate execute and file a form_709 united_states gift and generation-skipping_transfer_tax return reporting the agreed gift_tax liability in date the estate executed and sent to the irs a form_709 reporting a taxable gift_for of dollar_figure and a gift_tax liability of dollar_figure this gift_tax_return included the following notation the filing of this return is conditioned on the concurrent filing of a decision with the u s tax_court in estate of anthony la sala docket no reflecting an estate_tax settlement reached by the estate and the internal_revenue_service the parties’ attorneys executed a decision document showing a recalculated estate_tax deficiency of dollar_figure this deficiency reflected the treatment of the gift as a prior taxable gift and the allowance of deductions for additional attorney’s fees this court on date entered a stipulated decision accordingly this decision did not mention the gift_tax liability because the notice_of_deficiency in the case at docket no determined a deficiency in estate_tax only on date the estate sent the irs a check for dollar_figure representing the estate_tax due plus interest of dollar_figure thus discharging the estate_tax liability in full on date the estate sent the irs a check for dollar_figure repre- senting the gift_tax liability but without interest on date the irs processed the form_709 and assessed the gift_tax as reported plus penalties for late filing and late payment that same day the irs cincinnati service_center sent the estate a notice cp161 request for payment--federal gift_tax showing an unpaid balance due of dollar_figure this comprised gift_tax of dollar_figure a late filing penalty of dollar_figure a late payment penalty of dollar_figure and statutory interest in- cluding interest on penalties of dollar_figure on date counsel for the estate sent a letter to the irs cincinnati service_center noting that the gift_tax liability had already been paid and objecting to the imposition of interest and penalties that letter apparently elicited no response on date the irs sent the estate by certified mail a notice_of_federal_tax_lien filing and your right to a hearing the estate timely requested a cdp hearing and on date a settle- ment officer so from the irs appeals_office conducted a telephone hearing with counsel for the estate the estate pointed out that the gift_tax liability had already been paid contended that no penalties were justified because the gift_tax was paid pursuant to a settlement and argued that no interest was due because the gift_tax was allegedly a mere notational amount used in calculating the estate_tax deficiency the estate did not request a collection alternative the so verified that the gift_tax for had been properly assessed and that the provisions of applicable law and administrative procedure had been fol- lowed she ensured that the estate’s gift_tax payment was correctly posted to its account as of date she abated in full the late filing and late pay- ment penalties as well as all interest attributable to the penalties however she determined that the estate was liable for statutory interest on the gift_tax lia- bility and found no justification for abating that interest on date the irs issued the estate a notice_of_determination sustaining the nftl kenneth la sala as executor of the estate then residing in new york timely petitioned for review of that determination opinion i standard of review sec_6330 provides a person with the right to obtain tax_court re- view of an irs administrative determination in a cdp case where the amount of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ de- termination de novo 114_tc_176 sec- tion c b permits a taxpayer to challenge the existence or amount of his underlying liability only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest it we review the irs’ determinations regard- ing nonliability issues for abuse_of_discretion 131_tc_197 goza t c pincite the estate has not had a prior opportunity to contest its liability for interest on the gift_tax and the estate properly raised during the cdp hearing the question whether interest was properly imposed we will examine de novo the estate’s liability for interest and review the so’s other determinations for abuse_of_discretion see 122_tc_384 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii the estate’s liability for interest sec_2001 imposes a tax on the transfer of the taxable_estate of a dece- dent who is a u s citizen or resident the estate_tax is computed by first deter- mining a tentative_tax on the sum of the taxable_estate and adjusted_taxable_gifts and then by reducing that tentative_tax by the amount of gift_tax that would have been payable on those gifts using the rates in effect at the decedent’s death sec_2001 the term adjusted_taxable_gifts means the total amount of taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts that are includible in the gross_estate see sec_2001 sec_2501 imposes a tax on the transfer of property by gift during the year interest accrues on a federal gift_tax liability at the rate specified by sec_6621 from the last date prescribed for payment until the date on which the tax is actually paid sec_6601 unless a statutory exception applies the courts lack discretion to excuse a taxpayer from payment of interest see 602_f2d_734 6th cir congress intended the united_states to have the use of the money lawfully due when it became due 338_us_561 if a tax is not paid_by the date pre- scribed therefor interest is assessed to compensate the government for loss of the time_value_of_money irrespective of the reason for the late payment see 974_f2d_608 5th cir a stipulation of settlement is a contract by which each party grants to the other a concession of some rights as consideration for the rights secured 26_tc_171 as a contract a settlement is subject_to judicial interpretation as to its meaning in the light of the language used and the circumstances surrounding its execution 108_tc_320 aff’d 208_f3d_205 3d cir in the absence of a mutual mistake an affirmative misrepresentation by one of the parties or other similar circumstances this court will enforce the settlement the parties reached see 90_tc_315 mcmullen v commissioner tcmemo_2015_219 at the estate asks us to interpret the stipulation of settlement to include as an implied term that no interest would be due on the gift_tax liability the es- tate advances two contentions to support that conclusion neither is persuasive first the estate argues that it did not have under the settlement agreement an actual delinquent gift_tax liability for rather it says that the dollar_figure figure was a mere notational amount that was used in calculating the estate_tax deficiency and generating an overall settlement of the estate_tax case the estate asserts that it filed the form_709 not to acknowledge an actual gift_tax liability but simply to create at mr mopsick’s request an account entry to which the dollar_figure payment could be posted in support of the latter argument the estate cites its notation on the form_709 that t he filing of this return is condi- tioned on the concurrent filing of a decision with the u s tax_court re- flecting the estate_tax settlement we are not convinced through negotiations with irs counsel the estate se- cured a settlement ensuring that the private_annuity transaction would be respec- ted in exchange for that concession the estate conceded that it had undervalued the fractional equity shares held by alsf and that the amount by which the de- termined value of those two assets exceeds the consideration paid constitutes a taxable gift pursuant to sec_2503 it is true that the gift as a prior tax- able gift generated an input in calculating the estate_tax but it also established an independent gift_tax liability for the taxable_year if that is not what the estate intended it should not have signed a stipulation conceding that anthony had made on date a taxable gift pursuant to sec_2503 see apple- stein v commissioner tcmemo_1989_42 56_tcm_1169 the estate voluntarily filed a form_709 reporting a gift_tax liability for that this return was filed at the request of respondent’s counsel did not make it any less voluntary the filing of this return was a necessary step in securing a settlement that the estate desired to secure the appended notation that the filing of the gift_tax_return was conditioned on entry of a decision in the estate_tax case did not render the form_709 a non-return that notation simply indicated cor- rectly that the estate’s reporting of a gift_tax liability had as a quid pro quo the concessions the irs made in the estate_tax case the estate’s explicit concession that anthony made a taxable gift in established a gift_tax liability for that year that concession was binding even though no gift_tax liability was determined in the notice_of_deficiency commencing the estate_tax case the estate owes interest on this gift_tax liability just as it would owe interest on any other tax_liability not paid at the prescribed time sec_6601 see 562_f2d_1201 ct_cl assuming arguendo that there was a delinquent gift_tax liability for the estate contends that the stipulation of settlement included an agreement that this liability would not bear interest this contention is equally unpersuasive there is nothing in the stipulation of settlement or the parties’ subsequent cor- respondence addressing interest on the gift_tax liability much less evidencing a mutual understanding that no interest would be due mr boylan at trial credibly testified to his belief that he lacked authority to waive interest and that he could never have gotten approval for a settlement that purported to waive interest see internal_revenue_manual pt date the service does not settle tax_court cases by waiving statutory inter- est mr alter an experienced attorney on the other side of the negotiations testified that he was unaware of any other instance in which the irs had waived statutory interest as part of a settlement under these circumstances we cannot construe the stipulation of settlement to include as an implied term a waiver of interest on the gift_tax liability see smith v commissioner tcmemo_2009_33 97_tcm_1134 in a tax_deficiency suit deficiency_interest is not at issue and a settlement of the suit that makes no mention of interest should not be construed to somehow settle the issue of interest sub silentio we have no occasion to decide whether the irs would have the authority to waive statutory interest in settling a tax_court case see smith t c m cch pincite ndollar_figure it is even theoretically possible though it would be un- usual for the irs to enter into a settlement in which it waives interest citing 987_f2d_670 10th cir our hold- ing is based on our finding that the parties to this settlement neither reached nor expressed a mutual agreement that interest would be waived on the gift_tax lia- bility the attorneys who represented the estate during testified that their internal calculations concerning the cost of the settlement left no room for payment of interest on the gift_tax liability the evidence concerning their subjec- tive understanding was ambiguous for example the motion for entry of decision they filed in date asked this court to find a deficiency in gift_tax in the amount of dollar_figure and proposed to the waive restrictions on assessment and collection of the deficiency plus statutory interest in any event one party’s unilateral misunderstanding or misapprehension of the cost of a settlement does not justify reforming the settlement or setting it aside see mcmullen at revell v commissioner tcmemo_2007_37 93_tcm_913 estate of mitchell v commissioner tcmemo_1993_110 65_tcm_2157 the estate contends that upholding its liability for interest on the gift_tax would be inequitable because it is now prevented by the statute_of_limitations from claiming a deduction for that interest against the estate_tax although we have some sympathy for the estate’s position the responsibility for claiming de- ductions lies with the taxpayer the estate’s failure to claim a timely deduction for interest does not justify setting aside the statutory interest to which the govern- ment is entitled see 126_f3d_915 7th cir noting that a court may not use its equitable powers to circumvent the statute’s mandatory imposition of interest iii nonliability issues having determined that statutory interest accrued as a matter of law on the gift_tax liability we now address whether the so abused her discretion in sustaining the nftl we accordingly consider whether she properly verified that the requirements of applicable law and administrative procedure had been met considered any relevant issues the estate raised and determined whe- ther any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the estate that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so conducted a thorough review of the estate’s account determined that the gift_tax liability was properly assessed and verified that other requirements of applicable law and administrative procedure were followed in particular the so ensured that the estate’s gift_tax payment was properly credited to its account as of date correctly abated the penalties for late filing and late payment and correctly abated all interest associated with the penalties the so did not abuse her discretion in declining to abate interest on the gift_tax liability because there was no error or delay attributable to erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the irs see sec_6404 since the estate did not request a collection alternative the so properly sustained the nftl as a means of collecting the unpaid interest on the gift_tax liability to reflect the foregoing decision will be entered for respondent
